Citation Nr: 0105581	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  96-13 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for the residuals of 
exposure to asbestos.

2.  Entitlement to service connection for reactive airway 
disease.

3.  Entitlement to service connection for obesity with 
related shortness of breath.

4.  Entitlement to service connection for the residuals of a 
pneumonia that occurred in 1983.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Outpatient Clinic and 
Regional Office (RO).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In a March 1995 rating decision, the RO addressed ten claims 
raised by the veteran.  The veteran filed a valid notice of 
disagreement (NOD) in December 1995 regarding only three of 
those claims.  In December 1995, the veteran also raised 
additional claims.  A March 1996 rating action addressed the 
claims raised by the veteran within his December 1995 NOD.  A 
NOD regarding the March 1996 rating decision has not been 
submitted by either the veteran or his representative.  
Consequently, the issues addressed by the RO in March 1996 
are not before the Board at this time.

A statement of the case (SOC) regarding the three claims 
cited by the veteran within his December 1995 NOD was issued 
by the RO in January 1996.  The veteran submitted a timely 
substantive appeal in March 1996.  In August 1999, the RO 
granted two of the three issues addressed within the January 
1996 SOC.  The veteran is now service connected for his left 
shoulder and right ankle disabilities, two of the three 
claims raised by the veteran within his NOD.  Accordingly, as 
these claims have been granted, under the guidance supplied 
by the United States Court of Appeals for the Federal Circuit 
in Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no 
other outstanding question of law or fact concerning the 
provision of benefits under the law administered by the VA 
remains unresolved with regard to these issues.  Absent such 
questions, there is no matter over which the Board may 
exercise its jurisdiction.  38 U.S.C.A. §§ 511(a), 7104 (West 
1991).  Consequently, these claims are not before the Board 
at this time.  

As the claim of service connection for the residuals of 
exposure to asbestos (the third claim raised by the veteran 
in his NOD) has not been granted by the RO or withdrawn by 
the veteran, the claim of entitlement to service connection 
for the residuals of exposure to asbestos is before the Board 
at this time. 

This does not end the Board's consideration of this case.  In 
February 2000, the RO issued a supplemental statement of the 
case (SSOC) regarding a February 2000 rating action.  The 
SSOC addressed four issues: (1) entitlement to service 
connection for an asbestogenic disease process (now referred 
to as "service connection for the residuals of exposure to 
asbestos"); (2) entitlement to service connection for 
reactive airway disease; (3) entitlement to service 
connection for obesity with related shortness of breath; and 
(4) entitlement to service connection for the residuals of a 
pneumonia which occurred in 1983.  Within the February 2000 
SSOC, the RO notified the veteran that if the SSOC contained 
an issue that was not included in his substantive appeal, he 
must respond within 60 days to perfect his appeal as to the 
new issue.  Written argument regarding these specific issues 
was submitted to the RO in October 2000. 
 
The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 1991).  The law requires that an appeal must be timely.  
More specifically, the veteran must perfect his appeal by 
submitting a substantive appeal within 60 days of the date 
the VA office mails him the SOC or within the remainder of 
the one-year period after the date he was mailed notification 
of the adverse determination (the RO rating decision), 
whichever period ends later.  38 C.F.R. § 20.302(b)(2000) 
(emphasis added).  

The Board finds that the written argument submitted by the 
veteran's representative in October 2000 is a valid 
substantive appeal of the February 2000 SSOC.  The October 
2000 argument was submitted within one year of the February 
2000 rating action, the basis of the February 2000 SSOC.  As 
stated by the U.S. Court of Appeals for Veterans Claims 
(Court), the Board must review all issues that are reasonably 
raised from a liberal reading of the veteran's substantive 
appeal.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Further, as has also been noted by Court, the statute, 
38 U.S.C.A. §  7105(West 1991), does not impose technical 
pleading requirements.  Tomlin v. Brown, 5 Vet. App. 355 
(1993).  As a result, the issues addressed by the RO within 
the February 2000 SSOC are also before the Board at this 
time.

The undersigned finds that it cannot utilize 38 C.F.R. § 
20.302(c) as a basis to conclude that these "new" issues 
are not before the Board at this time.  The SSOC was, in 
effect, a SOC concerning the new issues raised by the 
examinations requested by the RO.  While the basis for the RO 
issuing the February 2000 SSOC regarding the issues of 
entitlement to service connection for reactive airways 
disease, obesity with related shortness of breath, and the 
residuals of a pneumonia which occurred in 1983 is not clear, 
the Board finds that it is now obligated to address these 
issues in light of the written argument submitted by the 
veteran's representative in October 2000.  Failure to address 
these claims would be a clear violation of the Court's 
decision in Tomlin.


REMAND

The RO has assisted the veteran in the development of his 
claims.  However, in evaluating this case as a whole, the 
Board must note that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In a VA medical opinion obtained in September 1999, the 
examiner indicated that the veteran has no clinical evidence 
of asbestosis.  A history of dyspnea with wheezing, 
consistent with hyperactive airway disease (though this was 
not documented on the pulmonary function test as that time) 
was indicated.  Morbid obesity was also indicated to be 
contributing towards his dyspnea.

While the medical opinion cited above clearly addresses the 
issue of service connection for the residuals of exposure to 
asbestos, it does not address the issue of whether reactive 
airway disease or obesity is related to the veteran's active 
service.  It was also not indicated whether the veteran 
currently suffers from any residuals of the pneumonia during 
service.  The new statute indicates that the VA shall treat 
an examination or opinion as being necessary to make a 
decision on a claim or claims.  As a result, under the new 
criteria, the Board believes that a medical opinion is 
required regarding these questions.  Therefore, for these 
reasons, a remand is required.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of those treatment 
records identified by the veteran which 
have not previously been secured.

2.  The RO should arrange for a VA 
examination or examinations to determine 
the nature, extent, and etiology of the 
reactive airway disease (if any), and 
obesity with related shortness of breath, 
and whether the veteran has any residuals 
associated with his pneumonia during 
service.  The claims file and a copy of 
this REMAND must be made available to the 
examiner.  The examiner should provide an 
explicit response to the following 
questions:

(a) If reactive airway disease or 
obesity with related shortness of 
breath is found, the examiner must 
indicate whether it is as least as 
likely as not that these 
disabilities are related to the 
veteran's active service from April 
1977 to February 1985.

(b) Does the veteran have any 
residual disability associated with 
his treatment for pneumonia in 1983?
 
3.  After the development in question has 
been completed, the RO should review the 
examination report or reports to ensure 
that they are in complete compliance with 
the directives of this REMAND.  If the 
report(s) are deficient in any manner, 
the RO must implement corrective 
procedures at once. 

4.  Thereafter, the claims should again be 
reviewed by the RO.  The RO must review the 
claims file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent Court decisions that are 
subsequently issued should also be 
considered.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a SSOC.  The 
SSOC must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




